Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The form and legal phraseology often used in patent claims should be avoided. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-10 are drawn to a method, while claims 11-20 are drawn to a system, each of which is within the four statutory categories. 

Step 2A(1)
Claim 1 recites, in part, performing the steps of:
receiving input from a user, wherein the input comprises a biometric data goal;
receiving baseline health information of the user, the baseline health information comprising a first biometric data;
receiving user nutrition and exercise data; and
providing a first modification to the user, wherein the first modification comprises a health recommendation to achieve the biometric data goal of the user.

These steps constitute a certain method of organizing human activity in the form of managing personal behavior or relationships or interactions between people, and consequently fall within the scope of an abstract idea Fundamentally the process is that of providing health recommendations to a user based on a goal provided by the user and collected user health information. This process manages the behavior of the user via the provided health recommendations in order to achieve the user’s goal.

Independent claim 11 recites similar limitations and also recites an abstract idea under the same analysis. 

Step 2A(2)
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to: 

A.	Instructions to Implement the Judicial Exception. MPEP 2106.05(f) 
Claim 1 recites the additional elements of a) a client device recited as performing the function of receiving data from the user including the biometric data goal and user nutrition and exercise data, receiving the first biometric data from the health monitoring device, and providing the first modification to the user, and b) a health monitoring device recited as performing the functions of providing the first biometric data of the user.

Claim 11 recites the additional elements of a) a client device having a display screen and input interface, and which is recited as receiving data from the user, b) a computing platform having a processor, a memory, as well as communication logic and analytics logic stored in the memory, and which is recited as performing the subsequent data input and analysis functions including receiving the biometric data goal and user nutrition and exercise data, receiving the first biometric data from the health monitoring device, and generating and providing the first modification to the user, and c) a health monitoring device recited as performing the functions of providing the first biometric data of the user.

Paragraph 28 of the specification as originally filed states that a client device “is a type of computer or computing device comprising circuitry and configured to generally perform functions such as recording audio, photos, and videos; displaying or reproducing audio, photos, and videos; storing, retrieving, or manipulation of electronic data” and encompasses any of a number of different devices such as laptops, tablet PCs, smartphones, “or any electronic device capable of running computer software and displaying information to a user, memory cards, other memory storage devices, digital cameras, external battery packs, external charging devices, and the like.” The client device is accordingly given its broadest reasonable construction as a generic computing device.

Paragraphs 38-42 describe the health monitoring device as “an electronic device that may be used to provide health biometric data to the system 100, including test result information, the biometric data describing one or more biometric parameters of a user's body,” and including any of a plurality of different monitoring devices including glucose monitors, blood pressure measurement devices, weight scales, and cholesterol measurement devices. The health monitoring device is accordingly given its broadest reasonable construction as a generic measurement/sensor device.

Examiner notes that the disclosure does not explicitly state which disclosed computing elements constitute the recited “computing platform.” However, paragraphs 26, 37, 45, and 46 of the specification describe computing devices within the system which include a processor, memory, and stored software instructions including desktop computers, servers, and other general computing devices. The computing platform is accordingly given its broadest reasonable construction as a generic computing device.

Each of the above elements, i.e. the client device, health monitoring device, and computer platform, only amounts to an instruction to implement the functions within the abstract idea using computer hardware as tools, such as using a generic computing device to receive input and data from users and provide output to users, using generic health data collection devices to collect biometric data, and using a generic computing platform to perform data analysis functions. These elements are therefore not sufficient to integrate the abstract idea into a practical application.

The above claims, as a whole, are therefore directed to an abstract idea.

Step 2B
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of:
A.	Instructions to Implement the Judicial Exception. MPEP 2106.05(f)
As explained above, claims 1 and 11 only recite the client device, health monitoring device, and computing platform as tools for performing the steps of the abstract idea, and mere instructions to perform the abstract idea using a computer is not sufficient to amount to significantly more than the abstract idea. MPEP 2106.05(f)

Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.

Depending Claims

Claims 2 and 12 recite wherein the health recommendation comprises an exercise recommendation. These limitations fall within the scope of the abstract idea as set out above.

Claims 3 and 13 recite wherein the health recommendation comprises a dietary recommendation. These limitations fall within the scope of the abstract idea as set out above.

Claims 4 and 14 recite wherein the dietary recommendation comprises an amount of an edible nutritional item. These limitations fall within the scope of the abstract idea as set out above.
Claims 4 and 14 recite the additional limitation of a dietary metering device which performs the function of dispensing the edible nutritional item.
Paragraph 43 states that a dietary metering device “may comprise an electronic device which may be configured to store and dispense edible nutritional items.” Given that the dietary metering device is only broadly and generically recited in the context of the edible nutritional item “dispensed from a dietary metering device,” the dietary metering device is construed as generic computing hardware and/or a generic machine useable to dispense edible material. 
The recitation of a dietary metering device therefore only amounts to mere instructions to implement functions within the abstract idea using generic computing devices/machines as tools, in this case the use of a generic device to dispense an edible nutritional item. This element is therefore not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

Claims 5 and 15 recite wherein the biometric data goal of the user describes a desired change in the weight of the user, and wherein the dietary recommendation describes a daily number of calories that the user should consume to enable the user to achieve the desired change in the weight of the user. These limitations fall within the scope of the abstract idea as set out above.

Claims 6 and 16 recite the additional limitation of the health monitoring device comprising an electronic device selected from the group consisting of a patch device, a blood pressure cuff/machine device, a standalone device, and a weight scale device.
As noted above, paragraphs 38-42 describe the health monitoring device as “an electronic device that may be used to provide health biometric data to the system 100, including test result information, the biometric data describing one or more biometric parameters of a user's body,” and including any of a plurality of different monitoring devices including glucose monitors, blood pressure measurement devices, weight scales, and cholesterol measurement devices. The health monitoring device is accordingly given its broadest reasonable construction as a generic measurement/sensor device.
Each of the recited patch device, blood pressure cuff/machine, standalone device, and weight scale is disclosed and described in terms of their function of supplying their respective corresponding type of data. For example, the blood pressure cuff is disclosed broadly as a blood pressure cuff providing data in the form of a patient’s blood pressure and the scale is disclosed as a device which provides a weight of the user.
The recitation of these devices therefore only amounts to mere instructions to implement functions within the abstract idea using generic computing devices/machines as tools, in this case the use of different forms of measurement devices to measure and supply their ordinary types of patient data. These elements are therefore not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

Claims 7 and 17 recite recording a second biometric data, the second biometric data taken after a period of time after the first biometric data is received, and further comprising the step of providing a second modification to the user, the second modification provided after the step of recording the second biometric data. These limitations fall within the scope of the abstract idea as set out above.
Claims 7 and 17 recite the additional element of the client device, which is recited as providing the second modification to the user.
As noted above, paragraph 28 of the specification as originally filed states that a client device “is a type of computer or computing device comprising circuitry and configured to generally perform functions such as recording audio, photos, and videos; displaying or reproducing audio, photos, and videos; storing, retrieving, or manipulation of electronic data” and encompasses any of a number of different devices such as laptops, tablet PCs, smartphones, “or any electronic device capable of running computer software and displaying information to a user, memory cards, other memory storage devices, digital cameras, external battery packs, external charging devices, and the like.” The client device is accordingly given its broadest reasonable construction as a generic computing device.
The recitation of the client device therefore only amounts to mere instructions to implement functions within the abstract idea using a generic computing device as a tool, in this case the use of a generic computing device to display information to a user. This element is therefore not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

Claims 8 and 18 recite wherein the first modification provided to the user is generated using the effect of a variable on a set of biometric data recorded from a plurality of users, the variable selected from the group consisting of a nutrition variable and an exercise variable. These limitations fall within the scope of the abstract idea as set out above.

Claims 9 and 19 recite providing the health progress of the user. This limitation falls within the scope of the abstract idea as set out above.
Claims 9 and 19 recite the additional element of the client device, which is recited as providing the health progress of the user.
As noted above, paragraph 28 of the specification as originally filed states that a client device “is a type of computer or computing device comprising circuitry and configured to generally perform functions such as recording audio, photos, and videos; displaying or reproducing audio, photos, and videos; storing, retrieving, or manipulation of electronic data” and encompasses any of a number of different devices such as laptops, tablet PCs, smartphones, “or any electronic device capable of running computer software and displaying information to a user, memory cards, other memory storage devices, digital cameras, external battery packs, external charging devices, and the like.” The client device is accordingly given its broadest reasonable construction as a generic computing device.
The recitation of the client device therefore only amounts to mere instructions to implement functions within the abstract idea using a generic computing device as a tool, in this case the use of a generic computing device to display information to a user. This element is therefore not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

Claims 10 and 20 recite wherein the first biometric data of the user comprises one of a body weight measurement, a cholesterol measurement, a blood pressure measurement, and a blood glucose measurement. These limitations fall within the scope of the abstract idea as set out above.

Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.
Claims 1-20 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 6 and 16 are indefinite because Examiner is unable to determine the metes and bounds of the claims based on the recitation of “a blood pressure cuff/machine device.” Firstly, the wording of the above term makes it unclear what is intended to be grouped from either side of the “/” since the claim could be construed as reciting “a blood pressure cuff” and “a blood pressure machine device” or as reciting “a blood pressure cuff” and “a machine device. Even if the claim is construed as reciting “a blood pressure cuff/a blood pressure machine device,” it is not clear whether the claims are intended to recite these in the alternative. Examiner notes that a blood pressure cuff is not equivalent in scope to a generic blood pressure machine device, and the claim is ambiguous as to whether a blood pressure cuff is actually required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, 9-13, 16, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Runyon et al (US Patent Application Publication 2018/0294053) in view of Georgiev et al (US Patent Application Publication 2012/0059664).

With respect to claim 1, Runyon discloses the claimed computer implemented method for providing dietary and health information, the method comprising the steps of:
receiving input from a user through a client device, wherein the input comprises a biometric data goal (Figure 6, Figure 8 element 70, and [34] describe receiving a weight loss goal, i.e. a biometric data goal, through the user interface of a mobile device);

receiving baseline health information of the user, the baseline health information comprising a first biometric data ([34] describes receiving the user’s current weight);

receiving health data from a health monitoring device, the health data communicated from the health monitoring device to the client device (Figure 1 element 12, [27], [31], and [42] describe receiving the user’s weight from a connected scale);

receiving user nutrition and exercise data via the client device (Figures 4 and 10, [7], [30], [49], and [65] describe receiving physical activity data and food/nutritional intake data via the mobile device); and

providing a first modification to the user via the client device, wherein the first modification comprises a health recommendation to achieve the biometric data goal of the user ([34], [48], and [50] describe the system providing step goals to the patient; [64]-[67] describe providing dietary intake recommendations to help the user achieve their goal; [55]-[57] describe providing feedback and educational material based on the patient’s data);

but does not expressly disclose:
receiving the baseline health information via a health monitoring device, the first biometric data communicated from the health monitoring device to the client device

However, Georgiev teaches that it was old and well known in the art of health monitoring before the effective filing date of the claimed invention to receive baseline health information for a user via a health monitoring device, with first biometric data being communicated from the health monitoring device to a client device (Figure 1 elements 10 and 22, [21]-[23], [28], and [50] describe receiving initial biometric data such as weight and blood pressure from a device connected to a user’s mobile device).
Therefore it would have been obvious to one of ordinary skill in the art of health monitoring before the effective filing date of the claimed invention to modify the system of Runyon to receive the baseline health information for the user via a health monitoring device, with the first biometric data being communicated from the health monitoring device to the client device as taught by Georgiev since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Runyon already discloses receiving baseline biometric information from the user as well as receiving biometric data via a health monitoring device (see e.g. [27] and [31]), and receiving that baseline biometric data using the health monitoring device as taught by Georgiev would perform that same function in Runyon, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 2, Runyon/Georgiev teach the method of claim 1. Runyon further discloses: 
wherein the health recommendation comprises an exercise recommendation ([34], [48], and [50] describe the system providing step goals to the patient).

With respect to claim 3, Runyon/Georgiev teach the method of claim 1. Runyon further discloses: 
wherein the health recommendation comprises a dietary recommendation ([64]-[67] describe providing dietary intake recommendations to help the user achieve their goal).

With respect to claim 6, Runyon/Georgiev teach the method of claim 1. Runyon further discloses: 
wherein the health monitoring device comprises an electronic device selected from the group consisting of a patch device, a blood pressure cuff/machine device, a standalone device, and a weight scale device (Figure 1 elements 12 and 14, [27], [31], and [42] describe receiving the user’s weight from a connected scale and caloric expenditure measuring device, i.e. a standalone device).

With respect to claim 7, Runyon/Georgiev teach the method of claim 1. Runyon further discloses: 
recording a second biometric data, the second biometric data taken after a period of time after the first biometric data is received (Figures 2 and 6, [7], [42]-[44], and [47] describe receiving additional weight measurements), and further comprising the step of providing a second modification to the user via the client device, the second modification provided after the step of recording the second biometric data ([7], [51]-[53], and [65]-[67] describe providing updated step/activity recommendations and updated dietary recommendations based on the user’s weight-loss progress).

With respect to claim 9, Runyon/Georgiev teach the method of claim 1. Runyon further discloses: 
providing the health progress of the user via the client device (Figures 2, 7, and 8, and [42]-[47] describe displaying the user’s progress and progress alerts on the mobile device).

With respect to claim 10, Runyon/Georgiev teach the method of claim 1. Runyon further discloses: 
wherein the first biometric data of the user comprises one of a body weight measurement ([34] describes receiving the user’s current weight), a cholesterol measurement, a blood pressure measurement, and a blood glucose measurement.

With respect to claim 11, Runyon discloses the claimed computer implemented system for providing dietary and health information, the system comprising:
a client device having a display screen and an input interface for receiving input from a user (Figure 1 elements 10 and 22, Figure 2, [5], [27], and [29] describe a mobile device having a screen and input interface); and

a computing platform having a processor, a memory in communication with the processor (Figure 1, [27]-[29], [35], and [67]), and

communication logic stored in the memory ([27]-[29]), executable by the processor and configured to 
receive input from the user, wherein the input comprises a biometric data goal (Figure 6, Figure 8 element 70, and [34] describe receiving a weight loss goal, i.e. a biometric data goal, through the user interface of a mobile device), 
to receive baseline health information of the user, the baseline health information comprising a first biometric data ([34] describes receiving the user’s current weight), and
receive health data from a health monitoring device, the health data communicated from the health monitoring device to the client device (Figure 1 element 12, [27], [31], and [42] describe receiving the user’s weight from a connected scale),

acquisition logic stored in the memory ([27]-[29]), executable by the processor and configured to receive user nutrition and exercise data via the client device (Figures 4 and 10, [7], [30], [35], [49], and [65] describe receiving physical activity data and food/nutritional intake data via the mobile device), and

analytics logic stored in the memory ([27]-[29]), executable by the processor and configured to generate a first modification, wherein the first modification comprises a health recommendation to achieve the biometric data goal of the user, and wherein the first modification is provided to the user via the communication logic ([34], [48], and [50] describe the system providing step goals to the patient; [64]-[67] describe providing dietary intake recommendations to help the user achieve their goal; [55]-[57] describe providing feedback and educational material based on the patient’s data);

Claim 12 recites limitations similar to those recited in claim 2, and is rejected on the same grounds set out above with respect to claim 2.

Claim 13 recites limitations similar to those recited in claim 3, and is rejected on the same grounds set out above with respect to claim 3.

Claim 16 recites limitations similar to those recited in claim 6, and is rejected on the same grounds set out above with respect to claim 6.

Claim 17 recites limitations similar to those recited in claim 7, and is rejected on the same grounds set out above with respect to claim 7.

Claim 19 recites limitations similar to those recited in claim 9, and is rejected on the same grounds set out above with respect to claim 9.

Claim 20 recites limitations similar to those recited in claim 10, and is rejected on the same grounds set out above with respect to claim 10.
	
Claims 4, 5, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Runyon et al (US Patent Application Publication 2018/0294053) in view of Georgiev et al (US Patent Application Publication 2012/0059664) as applied to claims 3 and 13 above, and further in view of Baarman et al (US Patent Application Publication 2015/0093725).

With respect to claim 4, Runyon/Georgiev teach the method of claim 3. Runyon does not expressly disclose wherein the dietary recommendation comprises an amount of an edible nutritional item that is dispensed from a dietary metering device.
However, Baarman teaches that it was old and well known in the art of health monitoring before the effective filing date of the claimed invention to provide a dietary recommendation in the form of an amount of an edible nutritional item that is dispensed from a dietary metering device (Figure 9 elements 504 and 534, [8], [44], [80], and [82] describe the system making dietary and nutritional recommendations, and using a nutritional supplement dispenser, i.e. a dietary metering device, to dispense recommended nutritional supplements to the user).
Therefore it would have been obvious to one of ordinary skill in the art of health monitoring before the effective filing date of the claimed invention to modify the combination of Runyon and Georgiev to provide a dietary recommendation in the form of an amount of an edible nutritional item that is dispensed from a dietary metering device as taught by Baarman since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Runyon and Georgiev already teaches providing a dietary recommendation to a user, and providing the dietary recommendation in the form of an amount of an edible nutritional item that is dispensed from a dietary metering device as taught by Baarman would perform that same function in Runyon and Georgiev, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Claim 14 recites limitations similar to those recited in claim 4, and is rejected on the same grounds set out above with respect to claim 4.

With respect to claim 5, Runyon/Georgiev teach the method of claim 3. Runyon further discloses: 
wherein the biometric data goal of the user describes a desired change in the weight of the user, and wherein the dietary recommendation describes a daily nutritional allowance that the user should consume to enable the user to achieve the desired change in the weight of the user (Figure 11, [34], and [64]-[66] describe the goal being a weight-loss goal and providing the user with a daily quantity of nutritional elements such as fats, protein, and carbohydrates that they should consume to accomplish that goal);

but does not expressly disclose:
the daily nutritional allowance being a daily number of calories.

However, Baarman teaches that it was old and well known in the art of health monitoring before the effective filing date of the claimed invention to provide a dietary recommendation to a user in the form of a daily number of calories that the user should consume ([59] and [61] describe providing a dietary recommendation that a user reduce their current caloric intake by 500 kcal/day below their daily expenditure of 3000 kcal/day, i.e. a recommended caloric intake of 2500 kcal/day).
Therefore it would have been obvious to one of ordinary skill in the art of health monitoring before the effective filing date of the claimed invention to modify the combination of Runyon and Georgiev to provide a dietary recommendation to a user in the form of a daily number of calories that the user should consume as taught by Baarman since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Runyon and Georgiev already teaches providing a dietary recommendation to a user, and providing the dietary recommendation in the form of a daily number of calories that the user should consume as taught by Baarman would perform that same function in Runyon and Georgiev, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Claim 15 recites limitations similar to those recited in claim 5, and is rejected on the same grounds set out above with respect to claim 5.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Runyon et al (US Patent Application Publication 2018/0294053) in view of Georgiev et al (US Patent Application Publication 2012/0059664) as applied to claims 1 and 11 above, and further in view of Ahmad et al (US 11,250,942).

With respect to claim 8, Runyon/Georgiev teach the method of claim 1. Runyon does not expressly disclose wherein the first modification provided to the user is generated using the effect of a variable on a set of biometric data recorded from a plurality of users, the variable selected from the group consisting of a nutrition variable and an exercise variable.
However, Ahmad teaches that it was old and well known in the art of health monitoring before the effective filing date of the claimed invention to generate a health recommendation using the effect of a nutrition or exercise variable on a set of biometric data recorded from a plurality of users (Column 3 lines 33-40, Column 5 lines 6-17 and 45-63, Column 11 lines 30-52, Column 19 lines 18-28, and Column 21 lines 1-29 describe the system receiving biometric goals including weight-loss goals, and recommending nutrition and exercise programs for the user based on programs that have been effective for other users, i.e. the effect of nutrition and exercise variables on the biometric data of the other users).
Therefore it would have been obvious to one of ordinary skill in the art of health monitoring before the effective filing date of the claimed invention to modify the combination of Runyon and Georgiev to generate a health recommendation using the effect of a nutrition or exercise variable on a set of biometric data recorded from a plurality of users as taught by Ahmad since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Runyon and Georgiev already teaches generating the first modification for the user, and generating it using the effect of a nutrition variable or an exercise variable variable on a set of biometric data recorded from a plurality of users as taught by Ahmad would perform that same function in Runyon and Georgiev, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Claim 18 recites limitations similar to those recited in claim 8, and is rejected on the same grounds set out above with respect to claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Iotti et al (US Patent Application Publication 2020/0000270) describes a system for providing nutritional recommendations and dispensing nutritional products via a dispensing device based on the recommendations (see e.g. Figures 1, 2, 10, [20], [25], and [28]). 
Alfarra (US Patent Application Publication 2019/0069728) describes a system including a food dispensing device which provides edible items, such as spices, based on a user’s nutritional profile (Abstract, [70], [77], [63], and Table 1).
Khokhar (US Patent Application Publication 2019/0226907) describes a system for interactive weight management incorporating client devices, monitoring devices such as weight scales, and a cloud server, and which monitors user health and provides recommendations for accomplishing goals (Abstract, Figures 9, 10, 12, and 14, [44], [110], and [117]).
Kang et al (US Patent Application Publication 2020/0245928) describes a system for weight and health management which provides dietary and exercise programs, records a user’s progress, and displays recommendations to the user including daily caloric goals (Figures 2-4, 8D, and 10, [50], and [67]-[70]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM G LULTSCHIK whose telephone number is (571)272-3780. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gregory Lultschik/Examiner, Art Unit 3626